Citation Nr: 0940747	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  96-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent 
for a left shoulder disability for the period prior to April 
30, 1996, and for the period from January 1, 1999, to August 
2, 2005. 

2.  Entitlement to an increased rating higher than 20 percent 
for a left shoulder disability for the period from May 1, 
1996, to July 9, 1998.

3.  Entitlement to an increased rating higher than 50 percent 
for a left shoulder disability since August 3, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a left shoulder disability.  By August 
1998 and April 1999 rating decisions, the Veteran was granted 
a temporary total rating for convalescence following surgery 
to repair a left shoulder rotator cuff tear, for the period 
from July 10, 1998, to December 31, 1998, after which time a 
10 percent rating became effective.  By an August 2005 rating 
decision, the disability rating was increased from 10 to 50 
percent, effective August 3, 2005.  By a June 2009 rating 
decision, the RO increased the Veteran's disability for the 
period from May 1, 1996, to July 10, 1998, from 10 to 20 
percent.  

In September 2006, the Board remanded the claim for 
additional development.

In July 1998 and in February 2005, the Veteran filed a claim 
for total disability due to service connected disability 
causing individual unemployability.  The Board refers that 
claim to the RO for appropriate development.  


FINDINGS OF FACT

1.  For the period from February 2, 1994, to July 9, 1998, 
and from January 1, 1999, to August 2, 2005, the Veteran's 
right shoulder disability was manifested by subjective 
complaints of constant pain and objective evidence of 
arthritis, tenderness, guarding, limitation of motion limited 
at most to 60 degrees forward flexion and 60 degrees 
abduction, and recurrent dislocation of the shoulder with 
moderate to severe functional loss on repetitive movement. 

2.  Since August 3, 2005, the Veteran's right shoulder 
disability has been manifested by subjective complaints of 
constant pain and objective evidence of arthritis, 
tenderness, guarding, limitation of motion limited at most to 
50 degrees forward flexion and 50 degrees abduction, and 
recurrent dislocation of the shoulder with severe functional 
loss on repetitive movement.


CONCLUSIONS OF LAW

1.  For the period from February 2, 1994, to July 9, 1998, 
and from January 1, 1999, to August 2, 2005, the criteria for 
an initial 30 percent rating, but no higher, for a left 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, DCs 5010, 5200-5203 (2009).

2.  Since August 3, 2005, the criteria for an initial rating 
higher than 50 percent for a left shoulder disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, DCs 5010, 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2009); 
38 U.S.C.A. § 1155 (West 2002).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each group of minor joints so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

I.  Prior to August 3, 2005

For the period from February 2, 1994, to April 30, 1996, and 
from January 1, 1999, to August 2, 2005, the Veteran's left 
shoulder disability was rated as 10 percent disabling, and 
from May 1, 1996, to July 9, 1998, as 20 percent disabling, 
under DC 5010.  38 C.F.R. § 4.27.  38 C.F.R. § 4.71a, DC 5010 
pertains to traumatic arthritis. As the shoulder is the joint 
affected in this case, DC 5201, which contemplates limitation 
of arm motion, and DC 5202, which contemplates impairment of 
the humerus, are applicable.  38 C.F.R. § 4.71a, DCs 5201, 
5202.  Those criteria provide different ratings for the minor 
arm and the major arm.  The Veteran has indicated (in various 
treatment records and on VA examinations) that he is left-
handed; therefore, the Board will apply the ratings and 
criteria for the major arm.  38 C.F.R. § 4.69 (2009)

In considering the applicability of other diagnostic codes, 
the Veteran has not been shown to have impairment of the 
clavicle or scapula or ankylosis of scapulohumeral 
articulation.  Accordingly, the criteria pertaining to those 
disabilities are not applicable.  38 C.F.R. § 4.71a, DC 5200, 
5203 (2009).

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for other impairment of the humerus, recurrent dislocation of 
at scapulohumeral joint, with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent rating is assigned for recurrent dislocation of 
at scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  A 50 percent rating is warranted for 
fibrous union of the humerus.  A 60 percent rating is 
warranted for nonunion (false flail joint) of the humerus.  
An 80 percent rating is warranted for loss of the head of the 
humerus (flail shoulder).  38 C.F.R. Part 4, Diagnostic Code 
5202 (2008).  Diagnostic Code 5202 also contemplates ratings 
for malunion of the humerus.  However, as the medical 
evidence in this case does not demonstrate malunion of the 
humerus, those rating criteria are not applicable here. 

VA treatment records beginning in February 1991 reflect only 
that in October 1994, the Veteran complained of left shoulder 
pain.  

In January 1996, the Veteran submitted a statement that he 
experienced numbness in his left hand and fingers.  He stated 
that when his shoulder popped out of place, it was painful 
for a number of days.  He could not lift his left arm with 
any kind of quick movement.

On January 1996 VA examination, the Veteran reported that he 
had experienced frequent dislocations of the left shoulder 
since he was injured while playing football in service in 
1963.  He had a history of degenerative joint disease of the 
left shoulder, and the shoulder was found to be frozen on 
examination.  Range of motion testing revealed forward 
flexion to 60 degrees, abduction to 60 degrees, external 
rotation to 70 degrees, and internal rotation to 80 degrees.   
Grip was fair in the left hand.   The diagnosis was recurrent 
dislocations of the left shoulder, and degenerative joint 
disease with presently frozen shoulder of the major 
extremity, due to adhesive capsulitis. 

VA treatment records dated from February 1996 to June 1996 
reflect that in February 1996, the Veteran complained of left 
shoulder pain and was referred for physical therapy.  A VA 
physical therapy consult, dated in March 1996, noted that the 
Veteran complained of severe left arm pain for three weeks.  
The Veteran was said to have upper left extremity strength of 
5/5 at the elbow and 3/5 at the shoulder.  His active range 
of motion was given as flexion to 78 degrees, extension to 40 
degrees, abduction to 72 degrees, external rotation to 56 
degrees, and internal rotation to 50 degrees.  He was unable 
to use his left arm for grooming or washing his hair.  He was 
started on a home exercise program.  In May 1996, the Veteran 
was admitted to the emergency room for increased left 
shoulder pain.  He was evaluated for the possible cardiac 
implications of his complaint.  His pertinent discharge 
diagnosis was degenerative joint disease with acromial bone 
spur and adhesive capsulitis.  A May 1996 occupational 
therapy evaluation reflected range of motion testing as 
forward flexion to 141, extension to 58, abduction to 78, 
external rotation to 85, and internal rotation to 58.  He was 
given various home stretching exercises to increase range of 
motion.

VA treatment records dated from January 1998 to March 1998 
reflect that in January 1998, he complained of severe pain in 
the left shoulder.  He could not raise his arm due to pain.  
In March 1998, he was assessed as having suffered a rotator 
cuff tear and surgery was advised.  

Private treatment records dated from July 1998 to November 
1998 reflect that in July 1998 he underwent a left rotator 
cuff repair and subacromial decompression.  On August 1998 
follow-up examination, range of motion testing revealed 
forward flexion of the shoulder to 160 degrees.  Strength was 
3-/5 on flexion and abduction testing, and 4/5 on internal 
and external rotation testing.  His range of motion and 
strength were found to be slowly progressing.

In August 1998 and in April 1999, the RO issued rating 
decisions that granted the Veteran a temporary 100 percent 
rating under 38 C.F.R. § 4.30.  The rating extended from July 
10, 1998, to December 31, 1998, at which time the Veteran's 
previous rating of 10 percent was reassigned.  A 100 percent 
rating is the maximum rating possible under the rating 
criteria.  The Veteran cannot be awarded a rating of more 
than 100 percent under scheduler criteria for that period of 
time.  38 C.F.R. § 4.130 (2009).   

Associated with the claims folder are VA treatment records 
for the period from June 2000 to April 2005.  Those records 
reflect only that in June 2000, the Veteran complained of 
bilateral shoulder arthralgia.  An entry dated in October 
2004 reported that the Veteran denied any problems with his 
extremities other than the rotator cuff repair in 1998.

Based upon the evidence of record, the Board finds that an 
increased initial rating of 30 percent is warranted for the 
period from February 2, 1994, to July 9, 1998, and from 
January 1, 1999, to August 2, 2005 under DC 5202.  The 
medical evidence reflects that during that period of time, 
the Veteran suffered from recurrent dislocations of his left 
shoulder, as evidenced by the January 1996 VA examination.  
Additionally, VA treatment records reflect that the Veteran 
had difficulty using his left hand due to pain, and was 
unable to use his left arm for grooming or washing his hair.  
When experiencing a dislocation of the shoulder, the 
Veteran's pain level of the left shoulder was higher.  He 
avoided activity which would elicit that condition.  Because 
it appears as though the Veteran suffered from frequent 
dislocations of his left shoulder throughout this time 
period, as he has stated that these dislocations have 
occurred ever since his 1963 football injury, and because it 
appears as though the Veteran's ability to use his left arm 
is significantly limited due to those episodes and due to 
pain on movement, the Board finds that a 30 percent rating, 
but no higher, is warranted. 

With regard to whether a rating higher than 30 percent is 
warranted under DC 5202, the Board finds that the medical 
evidence of record does not show any findings of fibrous 
union of the humerus, nonunion of the humerus (false flail 
joint), or loss of head of the humerus (flail shoulder).  
Accordingly, the Board finds that the Veteran is not entitled 
to a higher rating based upon those criteria.  

Turning next to DC 5201, limitation of motion of the arm, for 
the major arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level; a 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level; and, finally, a maximum 
40 percent rating is warranted for limitation of arm motion 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I (2008).  Forward flexion and abduction to 90 
degrees amounts to shoulder level.  

In this case, range of motion testing on January 1996 VA 
examination revealed forward flexion of the left shoulder to 
60 degrees, abduction to 60 degrees, external rotation to 70 
degrees, and internal rotation to 80 degrees.  In March 1996, 
range of motion testing revealed flexion to 78 degrees, 
extension to 40 degrees, abduction to 72 degrees, external 
rotation to 56 degrees, and internal rotation to 50 degrees.  
In May 1996, range of motion testing revealed forward flexion 
to 141, extension to 58, abduction to 78, external rotation 
to 85, and internal rotation to 58.  In August 1998 range of 
motion testing revealed forward flexion of the shoulder to 
160 degrees.  

Based upon the above findings, the Veteran would at most be 
entitled to a 30 percent rating under DC 5201, for limitation 
of motion of the arm midway between the side and shoulder 
level because extension was limited to 40 degrees in March 
1996.  However, to also grant a separate 30 percent rating 
under 5201 in this case would amount to impermissible 
pyramiding.  38 C.F.R. § 4.14 (2009).  Furthermore, the 
Veteran is not entitled to a higher rating of 40 percent 
under DC 5201 because limitation of the motion of the arm to 
only 25 degrees from the side has not been demonstrated.  
Accordingly, the Board finds that DC 5201 cannot serve as the 
basis for a higher rating.

The Veteran has been granted a 10 percent rating under DC 
5010 for the period from February 2, 1994, to April 30, 1996, 
and from January 1, 1999, to August 2, 2005, and 20 percent 
for the period from May 1, 1996, to July 9, 1998.  A rating 
of 20 percent is the highest rating available under the 
criteria of DC 5010.  Accordingly, the diagnostic criteria 
pertaining to arthritis may not serve as the basis for an 
increased rating for the period prior to August 3, 2005.  
Furthermore, those criteria cannot be combined with a rating 
assigned based on limitation of motion.  38 C.F.R. § 4.71a, 
DCs 5003, 5010 (2009).  The Board finds that the 30 percent 
rating assigned by this decision included the assessment of 
the Veteran's limitation of motion and thus cannot be 
combined with a rating based on arthritis.

The Board has determined that the Veteran is entitled to a 30 
percent disability rating, but no more, under the applicable 
shoulder and arm criteria.  The Board is required to consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that the effect of pain and weakness 
on the basis of limitation of motion has been considered in 
the assignment of a 30 percent rating under DC 5202.  
Although the Veteran has been shown to have functional loss 
of the left shoulder as seen on January 1996 VA examination, 
when he was diagnosed with current frozen shoulder, and in 
his VA treatment records which show pain on motion, there is 
no evidence to suggest that the functional loss is the 
equivalent to loss of motion to 25 degrees from the side or 
of ankylosis of the shoulder.  Range of motion testing has 
consistently demonstrated flexion and abduction higher 
limited at most to 60 degrees.  Thus, although the Veteran 
has experienced flare-ups that are painful and require him to 
not use his left shoulder, there is no probative evidence 
demonstrating that such flare-ups result in loss of motion to 
25 degrees from the side or of ankylosis of the shoulder for 
the period prior to August 3, 2005, which is the requirement 
for the next highest rating.  Furthermore, although the 
Veteran's shoulder was found to be frozen in some medical 
reports, those medical reports also provided ranges of 
shoulder motion.  Therefore, the Board must conclude that 
ankylosis of the shoulder was not shown because ranges of 
motion were provided.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for that service-connected 
disability are inadequate.  That is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  Comparing the Veteran's current 
disability level and symptomatology to the Rating Schedule, 
the Board finds that the degree of disability is contemplated 
by the Rating Schedule and the assigned schedule ratings are, 
therefore, adequate and no referral to an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's left shoulder disability has warranted a 30 percent 
rating, but no higher, for the period from February 2, 1994, 
to July 9, 1998, and from January 1, 1999, to August 2, 2005.  
All reasonable doubt has been resolved in favor of the 
claimant in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  After August 3, 2005

For the period since August 3, 2005, the Veteran's left 
shoulder disability has been rated 50 percent disabling, 
under DC 5202.  38 C.F.R. § 4.27.  38 C.F.R. § 4.71a, DC 5202 
pertains to other impairment of the humerus.  As the shoulder 
is the joint affected in this case, DC 5201, which 
contemplates limitation of arm motion is applicable.  38 
C.F.R. § 4.71a, DCs 5201.  Those criteria provide different 
ratings for the minor arm and the major arm.  The Veteran has 
indicated (in various treatment records and on VA 
examination) that he is left-handed; therefore, the Board 
will apply the ratings and criteria for the major arm.  
38 C.F.R. § 4.69 (2009).

In considering the applicability of other diagnostic codes, 
the Veteran has not been shown to have impairment of the 
clavicle or scapula or ankylosis of scapulohumeral 
articulation.  Accordingly, the criteria pertaining to those 
disabilities are not applicable.  38 C.F.R. § 4.71a, DC 5200, 
5203 (2009).

Under Diagnostic Code 5202, other impairment of the humerus, 
with infrequent episodes of dislocation and guarding of 
movement only at shoulder level with recurrent dislocation of 
the major shoulder at the scapulohumeral joint, is assigned a 
20 percent rating.  A 30 percent rating is assigned with 
frequent episodes and guarding of all arm movements.  A 50 
percent rating is warranted for fibrous union of the humerus.  
A 60 percent rating is warranted for nonunion (false flail 
joint) of the humerus.  An 80 percent rating is warranted for 
loss of the head of the humerus (flail shoulder).  38 C.F.R. 
Part 4, Diagnostic Code 5202 (2009).  Diagnostic Code 5202 
also contemplates ratings for malunion of the humerus.  
However, as the medical evidence does not demonstrated 
malunion of the humerus, those rating criteria are not 
applicable. 

On August 2005 VA joints examination, the Veteran's history 
of a dislocation in service was noted along with additional 
episodes of dislocation in the 1970's.  The 1998 surgery was 
also discussed.  The diagnoses were recurrent dislocating 
left shoulder, status post repair of a left torn rotator 
cuff, rupture of the long head of the left biceps, and severe 
degenerative joint disease of the left glenohumeral joint.  
The examiner added that the Veteran had severe loss of motion 
of his left shoulder.  The examiner stated that it was 
difficult to assign how much of the present disability could 
be attributed to the recurrent dislocations and how much to 
the rotator cuff tear and bicipital tendon rupture.  

On March 2007 VA joints examination, the Veteran reported a 
sharp, aching pain in the left shoulder, described as a pain 
level of 9 out of 10.  He also had some stiffness in the left 
shoulder.  Lifting objects and rainy weather aggravated the 
shoulder.  He took Tylenol twice a day for relief.  At times, 
he had numbness in his left fingers.  The Veteran reported 
that he was left-handed and it was difficult for him to write 
by hand due to shoulder pain.  

Range of motion testing revealed active forward flexion to 70 
degrees, and passive flexion to 80 degrees.  Abduction was 
between 70 and 80 degrees.  Internal and external rotation 
was to 60 degrees.  There was no crepitus or atrophy.  There 
was decreased grip and strength in the left hand.  There was 
severe tenderness in the anterior  and posterior left 
shoulder, the lateral aspect of the left side of the neck, 
and at the acromioclavicular joint.  The diagnosis was status 
post ligamental surgery of the left shoulder with 
posttraumatic osteoarthritis of the left acromioclavicular 
joint and inferior glenohumeral joint along with mild soft 
tissue swelling or peritendinitis.  Functional loss due to 
pain was considered to be moderately severe to severe on a 
regular basis.  Joint function was also limited by pain, 
fatigue, and weakness.  Functional loss was estimated to be 
severe.

VA treatment records dated from March 2007 to March 2008 
reflect that from May 2007 through August 2007, the Veteran 
was seen on a monthly basis for treatment for left shoulder 
pain.  In May 2007, he described the pain as constant, with 
aching, burning, and throbbing.  The pain affected his 
ability to sleep, his general daily activities, and his 
ability to work.  In June 2007, he described the pain as 
severe and sharp.  He had been treating his shoulder with ice 
and pain relievers.  In July 2007, he complained of pain and 
stiffness in his cervical spine and shoulders.  X-rays of the 
cervical spine reflected osteoarthritis with spondylosis.  
There was limited range of motion of the shoulders.  He was 
prescribed additional pain medication.  In August 2007, his 
left shoulder pain had not ceased, and was still described as 
a pain level of 10 out of 10.

On March 2008 VA joints examination, the Veteran reported 
that ever since his shoulder surgery, he had reduced use of 
the left arm and did not lift his arm.  He was still able to 
write with his left hand, but had limited range of motion and 
constant pain.  He experienced anterior swelling in the 
shoulder most of the time.  Pain from his cervical spine 
arthritis made his shoulder pain worse.

Range of motion testing revealed active and passive forward 
flexion to 70 degrees, with pain at 40 degrees.  Limitation 
of motion on repetitive use was to 60 degrees.  Active and 
passive abduction was to 80 degrees.  Limitation of motion on 
repetitive use was to 50 degrees due to weakness.  Active and 
passive external rotation of the shoulder was limited to 50 
degrees, with no additional limitation of motion on 
repetitive use.  Active and passive internal rotation of the 
shoulder was to 45 degrees.  Limitation of motion on 
repetitive use was limited to 20 degrees, due to weakness.  
There was guarding at shoulder level.  The assessment was 
degenerative joint disease with limitation of range of 
motion, moderate chronic anterior bursitis with inflammation, 
and anterior subluxation with no dislocation.  The disability 
precluded labor and some sedentary functions due to 
limitation of use.  The disability severely restricted the 
Veteran's ability to complete chores, travel, and bathe; 
prevented him from exercising, playing sports, and partaking 
in recreational activities; and moderately impacted his 
ability to shop, eat, dress, toilet, and groom himself.  

On May 2009 VA joints examination, the examiner thoroughly 
reviewed and summarized the claims file.  The Veteran 
reported that his current symptoms included constant left 
shoulder pain, which was aggravated when he tried to move his 
left shoulder.  He did not do any lifting.  He had a helper 
cook his meals for him.  He was able to drive.  At the time 
of the examination, he was wearing a belt as a sling to 
support his left shoulder.  

Range of motion testing revealed forward flexion to 50 
degrees, abduction to 60 degrees, and external and internal 
rotation to 50 to 55 degrees.  There was tenderness 
anteriorly and posteriorly on the shoulder.  Range of motion 
was severely restricted due to pain.  X-ray examination 
showed no acute fracture or dislocation.  There was mild 
degenerative joint disease.

In this case, the Veteran is already in receipt of a 50 
percent rating.  Under DC 5202, the only available higher 
ratings  contemplate nonunion of the humerus (flail joint) 
and loss of head of humerus (flail shoulder).  The medical 
evidence in this case does not demonstrate a finding or 
diagnosis of either of those conditions.  Accordingly, the 
Veteran is not entitled to a higher rating under this 
criteria.  Additionally, there is no higher rating available 
under DC 5201, and therefore DC 5201 cannot serve as the 
basis for a higher rating.

With regard to the Veteran's argument that his left shoulder 
should be rated akin to having been amputated, the record 
shows that the Veteran is able to use his left arm to drive 
and to write.  Although he experiences constant pain in the 
left arm which prevents him from lifting objects and from 
performing certain tasks, there is no evidence to show total 
anatomical loss or loss of use of the left upper extremity 
such as would be equally well served with a prosthesis.

The Board has determined that the Veteran is not entitled to 
a rating higher than 50 percent under any of the applicable 
shoulder and arm criteria.  The Board is required to consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that the effect of pain and weakness 
on the basis of limitation of motion has been considered in 
the assignment of a 50 percent rating under DC 5202.  
Although the Veteran has been shown to have severe functional 
loss of the left shoulder as seen on March 2007, March 2008, 
and May 2009 VA examinations, there is no evidence to suggest 
that the functional loss is the equivalent to nonunion of the 
humerus or loss of head of the humerus, the only available 
higher ratings under the diagnostic code.  Significantly, the 
Veteran's severe functional loss due to pain, weakness, and 
fatigue has been accounted for in the 50 percent rating, as 
the Veteran has not been shown to have fibrous union of the 
humerus, but is in receipt of this rating due to the severity 
of his condition.  Thus, although the Veteran has experienced 
flare-ups that are painful and require him to not use his 
left shoulder, there is no probative evidence demonstrating 
that such flare-ups result in nonunion of the humerus or loss 
of head of the humerus for the period since to August 3, 
2005, which is the requirement for the next highest rating. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for that service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Comparing the Veteran's current 
disability level and symptomatology to the Rating Schedule, 
the Board finds that the degree of disability is contemplated 
by the Rating Schedule.  The Veteran has interference with 
employment consistent with the 50 percent rating.  While 
labor is precluded, only some sedentary tasks are precluded.  
Therefore, the Board finds that the assigned schedule ratings 
are adequate and no referral to an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).   The weight of 
the evidence demonstrates that the Veteran's left shoulder 
disability has warranted no more than a 50 percent rating 
since August 3, 2005.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and post-service 
treatment records with the claims folder.  In addition, he 
was afforded multiple VA examinations.  Thus, the duty to 
assist has been met.


ORDER

An initial rating of 30 percent, but no higher, for a left 
shoulder disability, for the period from February 2, 1994, to 
July 9, 1998, and from January 1, 1999, to August 2, 2005, is 
granted.

An initial rating higher than 50 percent for a left shoulder 
disability for the period since August 3, 2005, is denied. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


